DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6 September 2022.

Claim Interpretation
	Claims 4 and 5 use “has, or consists of,.”  In all instances the broader interpretation of “has” which is equivalent to “comprises” is the interpretation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-9 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Bourret et al. (US 4987777) (Bourret).
Bourret discloses a fuel tank (tank 11) for a motor vehicle (snowmobile), comprising: a first part body (tank 11 with side wall 14); and a second part body (gauge 15); wherein the first and second part bodies are connected to one another, wherein a receiving space for receiving a fuel is defined by the connected first and second part bodies, and wherein at least one of the first and second part bodies is produced by a multiple component injection molding method (the gasket 17 may be molded with either the tank 11 or the gauge 15, see Fig. 3).
The injection molding method is not required as part of the product claim.  The product is structurally consistent with an injection molded part.
Re claim 2, the gasket material (injection molded element) is different from the polyethylene of the tank 11 (injection molded element) and the translucent plastic material of the gauge 15 (injection molded element).
Re claim 3, the first and second injection molded elements are positively locked together and integrally joined.
Re claim 6, tank 11 is configured as a fuel tank upper shell.  The first injection molded element (tank 11) forms a main body of the fuel tank upper shell and the second injection molded element (gasket 17) is configured as a flat surface element.
Re claim 7, the tank 11 and the gasket 17 together are considered a fastening apparatus which has a first injection molded element and a second injection molded element, the fastening apparatus is configured on the first body.
Re claim 8, the structure of the first part body has a substrate (gasket 17 or tank 11) which has a structure consistent with overmolding in an in-mold method.
Re claim 9, the snowmobile is a single track motor vehicle.

Claim(s) 1-3 and 6-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tabuchi et al. (US 2019/0092413) (Tabuchi).
Tabuchi discloses a fuel tank (tank 35) for a motor vehicle (motorcycle), comprising: a first part body (upper half 45); and a second part body (lower half 46); wherein the first and second part bodies are connected to one another, wherein a receiving space for receiving a fuel is defined by the connected first and second part bodies, and wherein at least one of the first and second part bodies is produced by a multiple component injection molding method (see Fig. 3, 5-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourret in view of Kimura et al. (US 2006/0004144) (Kimura).
Bourret fails to disclose that the gasket 17 is made of a thermoplastic elastomer.  Kimura teaches a thermoplastic elastomer material for gaskets and seals.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the gasket material to be a thermoplastic elastomer for its flexibility, stability and vibration dampening capability.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabuchi in view of Delbarre (2003/0198768) (Delbarre).
Tabuchi fails to disclose the polyamide material.  Delbarre teaches a polyamide material (see claims 2 and 18-22).  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the barrier layer to include polyamide to enhance the barrier layer to prevent fuel from leaking from the fuel tank.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733